DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is the first office action on the merits of Application No. 16/829,039 filed on 03/25/2020. Claims 1-13 are pending. Claim 1 is the independent claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no DE10 2019 108 875.5, filed on 04/04/2019.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83(a). The drawing must show every feature of the invention specified in the claims. Therefore, a second synchronization assembly in claim 9 and a mechanical stop in claim 10 and a locking differential in claim 13 must be shown or the feature(s) cancelled from the claim(s). No new mater should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.
Claims 4, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 4 and 5 recite, “the clutch hydraulic circuit”.  There is insufficient antecedent basis for this limitation in the claims. Claim 1 includes first and second clutch hydraulic circuit.   it is unclear which clutch hydraulic circuit the applicant is referring to. Clarification is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Druten et al. (US2020/0378492 A1). 
Regarding claim 1, Druten teaches a dual-clutch actuator (e.g. 1, fig. 10) with 
a hydraulic pump (e.g. 4), 
a first clutch hydraulic circuit (e.g. 10a), 

at least a first shift hydraulic circuit (e.g.10c), wherein the shift hydraulic circuit (e.g. 10c) is connected to the hydraulic pump (e.g. 4) and has a control valve (e.g. 12c) which has a return connection hydraulic line includes 8a, 6, 2 and are connected to 12c-12a, for more clarification see the annotated figure. A below), wherein the first clutch hydraulic circuit (e.g. 10a) is connected to the return connection of the control valve (e.g. 12c) of the shift hydraulic circuit (e.g. 10c) and likewise has a control valve (e.g. 12a) and 
wherein the second clutch hydraulic circuit (e.g. 10b) is connected to the hydraulic pump (e.g.) and in turn has a control valve (e.g. 12b). (see para 112 and 129, the actuator provided for actuating clutch can also actuate a parking lock, synchronizer, brake and differential)

    PNG
    media_image1.png
    586
    824
    media_image1.png
    Greyscale

                               Figure A: Annotated fig. 10 of Druten
Regarding claim 2, Druten teaches the dual-clutch actuator according to Claim 1, wherein the second clutch hydraulic circuit (e.g. 10b) is directly connected to the hydraulic pump (e.g. 4).
Regarding claim 3, Druten teaches the dual-clutch actuator according to Claim 1, wherein a second shift hydraulic circuit (e.g. 26) is provided which is connected to the hydraulic pump (e.g. 4) and that the second clutch hydraulic circuit (e.g. 10b) is connected to a return connection (hydraulic line includes 8a, 6 and 2 and are connected to 12b-24) of a control valve (e.g. 24) with which the pressure in the second shift hydraulic circuit is controlled.
Regarding claim 5, Druten teaches the dual-clutch actuator according Claim 1, wherein a pressure sensor (has no numeral but shown in e.g. 34, see fig. 4) is also provided for the clutch hydraulic circuit (e.g. 10a, 10b) connected to the return connection of the control valve.
Regarding claim 7, Druten teaches the dual-clutch actuator according to Claim 1, wherein a locking differential hydraulic circuit (e.g. 26) with a control valve (e.g. 24) is connected to the return connection (hydraulic line includes 8a, 6, 2 and are connected 12a-24) of the control valve (e.g. 12a) of the first clutch hydraulic circuit (e.g. 10a).
Claims 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Druten et al. (US2020/0378492 A1).
Regarding claim 1, Druten discloses a dual-clutch actuator (e.g. 1, fig. 6) with 
a hydraulic pump (e.g. 4), 
a first clutch hydraulic circuit (e.g. 10a), 
a second clutch hydraulic circuit (e.g. 26) and 

the first clutch hydraulic circuit (e.g. 10a) is connected to the return connection of the control valve (e.g. 12b) of the shift hydraulic circuit (e.g. 10b) and likewise has a control valve (e.g. 12a) and 
wherein the second clutch hydraulic circuit (e.g. 26) is connected to the hydraulic pump (e.g. 4) and in turn has a control valve (e.g. 24). 

    PNG
    media_image2.png
    586
    824
    media_image2.png
    Greyscale

			Figure B: Annotated fig. 10 of Druten
 Regarding claim 4, Druten teaches the dual-clutch actuator according to Claim 1, wherein a pressure sensor (e.g. 36, see fig. 4) is provided for the shift hydraulic circuit (e.g. 10b) .
Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mepham et al. (US 2013/0206533 A1)(hereinafter “Mepham”).
Regarding claim 1, Mepham discloses a dual-clutch actuator (e.g. 10, fig. 1) with 
a hydraulic pump (e.g. 14), 
a first clutch hydraulic circuit ( hydraulic line 20 to 32) , 
a second clutch hydraulic circuit (hydraulic line 20 to 30) and 
at least a first shift hydraulic circuit (hydraulic line 20 to 48), wherein the shift hydraulic circuit is connected to the hydraulic pump (e.g. 14) and has a control valve (e.g. 48) which has a return connection (hydraulic line among 48, 20 and 32, 18), wherein 
the first clutch hydraulic circuit (e.g. 10a) is connected to the return connection of the control valve (e.g. 12c) of the shift hydraulic circuit (e.g. 48) and likewise has a control valve (e.g. 32) and 
wherein the second clutch hydraulic circuit is connected to the hydraulic pump (e.g.14) and in turn has a control valve (e.g. 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mepham et al. (US 2013/0206533 A1)(hereinafter “Mepham”) and  in view of  Aksel et al. (US 20200120792 A1)(hereinafter “Aksel”).
Regarding claim 6,   Mepham teaches the dual actuator of claim 1 wherein a reservoir (e.g. 18) is integrated which is divided into two partial volumes (e.g. 18a/b) with a partition wall (e.g. has no numeral, the dotted line), wherein the return connection of the control valve  of the first clutch hydraulic circuit (e.g. 32)  leads into the partial volume from which the hydraulic pump draws to supply the first clutch hydraulic circuit and the return connection of the control valve of the second clutch hydraulic circuit (e.g. 30) leads into the partial volume from which the hydraulic pump draws to supply the second clutch hydraulic circuit.
However Mepham fails to disclose a pump with two inlets.
Askel teaches a pump device which has two inlet openings (e.g. 3, fig. 3, see para 23, 25).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Mepham to employ the two inlet pump instead of two pumps in view of Askel in order to provide compact and cost effect design of the hydraulic system without compromising the reliability and security of oil supply.
.
Claims 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Druten et al. (US 2020/0378492 A1)(hereinafter “Druten”) and  in view of  Muto et al. (US 2017/0248197 A1)(hereinafter “Muto”).
Regarding claims 8, Druten teaches all the elements of the invention as mentioned in claim 1 except a device assembly.
 Muto teaches a device assembly (e.g. 1, fig. 1) for a vehicle axle of a motor vehicle having
 an electric motor (2, see para 18), 
a gearbox (e.g. 20 and 10,see para 19) with an input (e.g. 2b, 11,see para 21) which is connected to the electric motor (1), 
a first (e.g. 10) and a second gear (e.g. 20) and 
an output shaft (e.g. 50) 
a dual clutch (e.g. C1, C2, see para 21) which is 5Docket No. 529356USarranged between the electric motor (1) and the input of the gearbox,
a synchronization assembly (e.g. 16) which is arranged between the first gear (e.g. 10) and the output of the gearbox (e.g. 50)  (see para 61) and 
an actuator (see the rejection of claim 1 of Druten) according to Claim 1, wherein the first shift hydraulic circuit (e.g. 10c of fig. 10 of Druten ) is coupled with the synchronization assembly of the first gear (see para 61).

As modified, the dual-clutch actuator would have a device assembly for a vehicle of axle.
 Regarding claim 9, Druten teaches the drive assembly (e.g. 1, fig.1 of Muto) as modified according to Claim 8, wherein a second synchronization assembly (e.g. 28, fig. 1 of Muto) is provided which is arranged between the second gear (e.g. 20) and the output (e.g. 50) of the gearbox.
Regarding claim 11, Druten teaches the drive assembly as modified according to Claim 8, wherein a parking lock (e.g. 41 of fig. 9, 40/42 of fig. 10) is integrated which is connected to the shift hydraulic circuit (e.g. 10c).
Regarding claim 12, Druten teaches the drive assembly as modified according to Claim 8, wherein a parking lock (e.g. 41 of fig. 9 of Druten) is integrated which is connected to the shift hydraulic circuit (e.g. 10c) to which the synchronization assembly (e.g. 16 of fig. 1 of Muto) of the first gear is also simultaneously connected (see para 121 and 129 of Druten).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Druten et al. (US 2020/0378492 A1)(hereinafter “Druten”) and  in view of  Motu et al. (US 2017/0248197 A1)(hereinafter “Muto”) and further in view of Markus et al. (WO 2014053226 A1)(hereinafter “Markus”).
Regarding claim 10, Druten teaches the drive assembly as modified according to the claim 8 wherein an actuator (e.g. 80 of fig. 2 of Muto) of the synchronization assembly (see para 
Markus teaches an actuation device wherein a mechanical stop (e.g. 14, 18 fig. 1) is provided to receive a high actuating forces at operating pressure so that the actuating shaft can be protected from unwanted damage and wear, therefore enhance the reliable functionality of the actuator. (see para 67-69)
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Druten to employ a mechanical stop with the actuator in view of Markus in order to prevent damage and wear of the actuator, therefore enhance the reliable functionality of the actuator.
As modified, the driving device would have a mechanical stop for the actuator.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Druten et al. (US 2020/0378492 A1)(hereinafter “Druten”) and  in view of  Muto et al. (US 2017/0248197 A1)(hereinafter “Muto”) and further in view of Knoblauch et al. (US 10,344,829 B2)(hereinafter “Knoblauch”).
Regarding claim 13, Druten teaches the drive assembly as modified according to claim 8, wherein a locking differential hydraulic circuit (e.g. hydraulic line between pump 4 to 26) is integrated in the actuating system (e.g. 24).
However, Druten fails to disclose a locking differential.
Knoblauch discloses a similar electric axle drive for a motor vehicle wherein a locking differential (e.g. 20, fig. 5) can be actuated by an actuator (e.g. 28) with optimum efficiency of the torque transmission and simple manner. (see col1, line 52-53, col 6, and line 50-67)

As modified, the dual clutch hydraulic system would have a locking differential connected to a differential hydraulic circuit.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Leibbrandt et al. (US 7,464,616 B2) teaches a hybrid twin-clutch transmission wherein a twin-clutch arrangement with clutches, input shafts, at least one output shaft, a number of gearwheel pairs and drive units. The first drive unite is connected to the input side of the twin-clutch arrangement and the second drive unit is connected to one of the input shafts or to the output shaft.
Lee et al. (US 9,003,905 B1) teaches a power transmitting apparatus may selectively transmit torque of power source to two input shafts through two clutches and may output changed torque through two output shafts after the torque selectively transmitted to the tow input shafts is changed, wherein the two input shafts may respectively have a plurality of input gears fixed thereon, the two output shafts may respectively have a plurality of speed gears rotatable on the output shafts and a plurality of synchronizers operably connecting each speed 
Dreibholz et al. (US 8,733,195 B2) teaches an actuating assembly for a centrally synchronized dual-clutch transmission wherein the transmission having at least a first-part transmission and a second part-transmission such that at least one synchronizing element is associated with each of the firs and the second part transmission. A common actuator is provided for actuating at least the synchronizing elements of the two part-transmissions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/FARHANA PERVIN/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655